DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          NELSON FUNDORA,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-1230

                               [April 4, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2015-CF-
008994-A.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See State v. Hawkins, 790 So. 2d 492, 495 (Fla. 5th DCA
2001) (affirming robbery conviction, court noted that defendant’s act of
driving a “truck, while [victim] was hanging onto the side resisting the
theft, was an act of force intended, in part, to overcome resistance to the
taking.”); Lovett v. State, 781 So. 2d 466 (Fla. 5th DCA 2001) (finding
sufficient “violence” to affirm carjacking conviction where victim jumped
on car’s hood and defendant accelerated car while victim was on hood).

GROSS, TAYLOR and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.